DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority based on an application data sheet filed on 03/30/2021. It is noted, however, that applicant has not filed a certified copy of the foreign priority.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2022 and 06/25/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US Patent No. 7,947,984; hereinafter Jang) and Yamazaki et al. (US Patent No. 5,485,019; hereinafter Yamazaki).

    PNG
    media_image1.png
    327
    744
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 6 provided above, Jang teaches a capacitor (annotated “capacitor” in Fig. 6 above) comprising: a first conductor 61a; 5a second conductor 66; and an insulator 65, wherein the first conductor and the second conductor overlap with each other with the insulator therebetween (see Fig. 6).
Although, Jang teaches the first conductor and the insulator, he does not teach their material compositions such that “the first conductor includes tungsten and silicon, and wherein the insulator includes a silicon oxide film formed by oxidizing the first conductor.”

    PNG
    media_image2.png
    195
    562
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 17E-provided above, Yamazaki teaches a semiconductor device (col. 23 line 9 through col. 24, line 18) comprising: a first conductor 1305 (aka wiring) includes tungsten and silicon (col. 6, lines 66-col. 7, line 2; “tungsten silicide”), and wherein an insulator 1311 includes a silicon oxide film (col. 24, lines 4-14) formed by oxidizing the first conductor “
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material compositions of the first conductor to include tungsten and silicon, and the insulator include a silicon oxide film, as taught by Yamazaki, for the purpose of choosing suitable and well-recognized material compositions for their intended purpose. 
Note: the limitation “formed by oxidizing the first conductor" as cited is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  While not objectionable, the Office reminds Applicant that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how they are actually made. In re Hirao, 190 USPQ 15 at 17.  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e) and MPEP 2113 [R-1]; thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 6 provided above, in the combination of Jang and Yamazaki, Jang teaches a semiconductor device comprising: a transistor (annotated “transistor” in Fig. 6 above); and the capacitor (annotated “capacitor” in Fig. 6 above) according to claim 1 (see claim 1), wherein the transistor comprises a drain electrode 64b, wherein the capacitor comprises a first electrode 61a and a second electrode 66 (see Fig. 6), and wherein the first electrode of the capacitor is electrically connected to the drain electrode (see Fig. 6).
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 6 provided above, Jang teaches a capacitor (annotated “capacitor” in Fig. 6 above) comprising: a first conductor 61a; 5a second conductor 66; and an insulator 65, wherein the first conductor and the second conductor overlap with each other with the insulator therebetween (see Fig. 6); wherein the first conductor includes tungsten and silicon, and wherein the insulator is a silicon oxide film with a thickness less than or equal to 15 nm.  
Although, Jang teaches the first conductor and the insulator, he does not teach their material compositions such that “the first conductor includes tungsten and silicon, and wherein the insulator includes a silicon oxide film formed by oxidizing the first conductor.”
In the same field of endeavor, refer to Fig. 17E-provided above, Yamazaki teaches a semiconductor device (col. 23 line 9 through col. 24, line 18) comprising: a first conductor 1305 (aka wiring) includes tungsten and silicon (col. 6, lines 66-col. 7, line 2; “tungsten silicide”), and wherein an insulator 1311 includes a silicon oxide film (col. 24, lines 4-14) formed by oxidizing the first conductor “
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material compositions of the first conductor to include tungsten and silicon, and the insulator include a silicon oxide film, as taught by Yamazaki, for the purpose of choosing suitable and well-recognized material compositions for their intended purpose. 
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 6 provided above, in the combination of Jang and Yamazaki, Jang teaches a semiconductor device comprising: a transistor (annotated “transistor” in Fig. 6 above); and the capacitor (annotated “capacitor” in Fig. 6 above) according to claim 1 (see claim 1), wherein the transistor comprises a drain electrode 64b, wherein the capacitor comprises a first electrode 61a and a second electrode 66 (see Fig. 6), and wherein the first electrode of the capacitor is electrically connected to the drain electrode (see Fig. 6).

2.	Claim(s) 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Yamazaki, as applied to claim 2 and claim 6 respectively above, and further in view of Yu et al. (PG Pub 2012/0086879; hereinafter Yu).
Regarding claim 3, refer to the figures cited above, in the combination of Jang and Yamazaki, Jang teaches the semiconductor device according to claim 2 (see claim 2); he does not explicitly teach a module comprising: a printed circuit board.  

    PNG
    media_image3.png
    439
    539
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 3-provided above, Yu teaches a display module (para [0013-0041]) comprising: a transistor (para [0038]; “TFT”), a capacitor (para [0038]; “Cst”) and a printed circuit board (para [0013]; “PCB”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PCB, as taught by Yu, for the purpose of providing electrical signals to and from the module.
Regarding claim 4, refer to the figures cited above, in the combination of Jang, Yamazaki and Yu, Yu teaches an 25Yu teachesYYuelectronic device (para [0007]) comprising: the module according to claim 3 (see claim 3); and at least one of a speaker and an operation key (para [0007]; “touch screen”).
Regarding claim 7, refer to the figures cited above, in the combination of Jang and Yamazaki, Jang teaches the semiconductor device according to claim 2 (see claim 2); he does not explicitly teach a module comprising: a printed circuit board.  
In the same field of endeavor, refer to Fig. 3-provided above, Yu teaches a display module (para [0013-0041]) comprising: a transistor (para [0038]; “TFT”), a capacitor (para [0038]; “Cst”) and a printed circuit board (para [0013]; “PCB”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PCB, as taught by Yu, for the purpose of providing electrical signals to and from the module.
Regarding claim 8, refer to the figures cited above, in the combination of Jang, Yamazaki and Yu, Yu teaches an 25Yu teachesYYuelectronic device (para [0007]) comprising: the module according to claim 3 (see claim 3); and at least one of a speaker and an operation key (para [0007]; “touch screen”).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Hsu et al. (US Patent No. 9,972,644) teaches a semiconductor device.
	b. Tanaka (PG Pub 2015/0214328) teaches a semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895